Order entered March 12, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-00757-CR

                          MIGUEL GUERRERO REYES, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-53482-V

                                            ORDER
       Appellant was convicted of indecency with a child. On March 5, 2018, appellate counsel

filed an Anders brief along with a motion to withdraw as appellate counsel.

       An attorney who files an Anders brief must write a letter to the client to notify the client

of the motion to withdraw and the accompanying Anders brief, providing him with a copy of

each. See Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014). The letter must inform

the appellant of (1) his right to file a pro se response and of his right to review the record

preparatory to filing that response and (2) his pro se right to seek discretionary review should the

court of appeals declare his appeal frivolous. Id. Finally, unless the attorney provides his client

with a copy of the clerk’s record and reporter’s record, the letter must notify the client that

should he wish to exercise his right to review the appellate record to file a response to the Anders
brief, he should immediately file a motion for pro se access to the appellate record with the court

of appeals; the attorney should provide the appellant with a form motion for this purpose, lacking

only the appellant’s signature and the date, and inform the appellant that in order to effectuate his

right to review the record, he must sign and date the motion and send it to the court of appeals.

See id. at 319–20. It is not clear from appellate counsel’s motion to withdraw or the Anders brief

that counsel sent a copy of either document or provided any of the information mandated in Kelly

v. State to appellant.    In fact, although properly captioned, the motion names a different

individual as the appellant in the first sentence. In light of this, we STRIKE the March 5, 2018

motion to withdraw as wholly inadequate.

        Furthermore, in the Anders brief, the victim and other child witnesses are referred to by

name. Accordingly, we STRIKE appellant’s brief filed March 5, 2018.

        We ORDER appellant to file, within TEN DAYS of the date of this order, an amended

brief that identifies the victim and any child witness either generically (e.g., “complainant”) or

by initials only.

        We also ORDER appellate counsel to file, within TEN DAYS of the date of this order,

an amended motion to withdraw that verifies appellate counsel fully complied with the

requirements of Kelly v. State.

        We DIRECT the Clerk to send copies of this order to Tara Cunningham and the Dallas

County District Attorney’s Office.




                                                      /s/     CRAIG STODDART
                                                              JUSTICE